
QuickLinks -- Click here to rapidly navigate through this document



To the best of my knowledge and belief, I certify that the following Exhibit
10(c) constitutes a fair and accurate English translation of the original German
document.


August 14, 2002
 
 
/s/ Charles N. Charnas

--------------------------------------------------------------------------------

Charles N. Charnas
Managing Director and Chief Financial Officer



Exhibit 10(c)



Profit Transfer Agreement


between

1.Hewlett-Packard Europa Holding GmbH & Co. KG, Herrenberger Str. 140, 71034
Böblingen, registered in the Commercial Register of Böblingen Local Court under
HR A 2488,


and

2.Hewlett-Packard Erste Vermögensverwaltungs- und Beteiligungsgesellschaft mbH,
Herrenberger Str. 110-140, 71034 Böblingen, registered in the Commercial
Register of Böblingen Local Court under HR B 5328.


§ 1
Transfer of profit


1.Hewlett-Packard Erste Vermögensverwaltungs- und Beteiligungsgesellschaft mbH
shall be obligated to transfer its entire profit to Hewlett-Packard Europa
Holding GmbH & Co. KG for the first time for the year commencing on January 1,
2002. The annual profit which would arise without the transfer of profit minus a
loss carry-forward from the previous year shall be transferred—unless provisions
are made or dissolved as set out in section 2.

2.Hewlett-Packard Erste Vermögensverwaltungs- und Beteiligungsgesellschaft mbH
may transfer amounts from the annual profit to other retained earnings with the
consent of Hewlett-Packard Europa Holding GmbH & Co. KG if this is allowed under
business law and if such conforms with sound business practice and is
economically justified. Uncommitted reserves (other retained earnings as set out
under § 272, section 3 of the German Commercial Code and capital reserves from
payments made by Hewlett-Packard Europa Holding GmbH & Co. KG as set out in §
272, section 2, subsection 4 of the German Commercial Code) which are formed
during the term of this Agreement shall be dissolved upon the request of
Hewlett-Packard Europa Holding GmbH & Co. KG and used to compensate an annual
deficit or be transferred as profit. The transfer of amounts stemming from the
dissolution of uncommitted reserves (other retained earnings as set out under §
272, section 2, subsection 4 of the German Commercial Code and capital reserves
as set out under § 272, section 2, subsection 4 of the German Commercial Code)
which were formed prior to the commencement of this Agreement is excluded.

3.The obligation to transfer profit shall apply for the first time to the entire
profit for the business year in which this Agreement takes effect.

1

--------------------------------------------------------------------------------


§ 2
Assumption of losses


Hewlett-Packard Europa Holding GmbH & Co. KG shall be obligated in accordance
with the stipulations of § 302, section 1 and section 3 of the Joint Stock Act
(Aktiengesetzes—AktG) to compensate any annual deficit which comes about during
the term of the Agreement if such deficit is not compensated by removing amounts
from uncommitted reserves which have been placed in such reserves during the
term of the Agreement as set out under § 1, section 2, subsection 2 of this
Profit Transfer Agreement.


§ 3
Validity and term of the Agreement


1.The Agreement is being concluded subject to the proviso that consent be
provided by the Shareholders' Meeting of Hewlett-Packard Europa Holding GmbH &
Co. KG and Hewlett-Packard Erste Vermögensverwaltungs- und
Beteiligungsgesellschaft mbH. The Agreement shall take effect upon registration
of Hewlett-Packard Erste Vermögensverwaltungs- und Beteiligungsgesellschaft mbH
in the Commercial Register and shall apply retroactively to the period
commencing on January 1, 2002.

2.The Agreement may be terminated for the first time after December 31, 2006
subject to a 6-month period of notice. If notice is not provided to terminate
the Agreement, it shall be renewed by one calendar year at a time. The same
period of notice shall apply.

3.This shall not affect the right to terminate this Agreement for an important
reason. Hewlett-Packard Europa Holding GmbH & Co. KG shall in particular be
entitled to terminate the Agreement without notice for an important reason if it
is no longer entitled to the majority of shares and/or voting rights emanating
from the shares in Hewlett-Packard Erste Vermögensverwaltungs- und
Beteiligungsgesellschaft mbH.

4.When the Agreement expires, Hewlett-Packard Europa Holding GmbH & Co. KG shall
provide collateral to the creditors of Hewlett-Packard Erste
Vermögensverwaltungs- und Beteiligungsgesellschaft mbH in accordance with § 303
of the Joint Stock Act.


§ 4
Other stipulations


1.Any changes or amendments to this Agreement shall be required in writing to be
effective.

2.This Agreement shall be subject to the law of the Federal Republic of Germany.

3.The exclusive legal venue is Böblingen.

4.If any stipulation of this Agreement is or becomes invalid or cannot be
executed, this shall not affect the validity of the remaining part of the
Agreement. In such case the Parties shall be obligated to replace the invalid or
non-executable stipulation with a valid and executable stipulation which comes
as close as possible to what the Parties would have agreed upon if they had been
aware of the invalidity or non-executability of the such invalid stipulation.

2

--------------------------------------------------------------------------------

Böblingen, date May 28, 2002




 
 
 
 


--------------------------------------------------------------------------------

    Hewlett-Packard Europa Holding GmbH & Co. KG,
represented by its unlimited partner,
Hewlett-Packard Europa Verwaltungsgesellschaft mbH,
with this enterprise once again being represented by its Managing Director,
Jürgen
Banhardt, who is entitled to sole representation and is exempted from the
restrictions
of § 181 of the German Civil Code


 
 
 
 


--------------------------------------------------------------------------------

    Hewlett-Packard Erste Vermögensverwaltungs- und Beteiligungsgesellschaft
mbH, represented by its Managing Director, Jürgen Banhardt, who is entitled to
sole representation and is exempted from the restrictions of § 181 of the German
Civil Code

3

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10(c)



Profit Transfer Agreement
§ 1 Transfer of profit
§ 2 Assumption of losses
§ 3 Validity and term of the Agreement
§ 4 Other stipulations
